Cite as 2022 Ark. 143
               SUPREME COURT OF ARKANSAS

                                             Opinion Delivered: June   16, 2022
 IN RE ARKANSAS SUPREME
 COURT COMMISSION ON
 CHILDREN, YOUTH, AND FAMILIES




                                    PER CURIAM

      Honorable Earnest Brown, Jr., Circuit Judge, of Pine Bluff; Honorable Troy

Braswell, Circuit Judge, of Conway; Honorable Teresa French, Circuit Judge, of McGehee;

Diana Smith, of Little Rock; Drew Shover, of Bentonville; LeAnne Burch, of Monticello;

and Tom Masseau, of Little Rock, are reappointed to the Arkansas Supreme Court

Commission on Children, Youth, and Families for a three-year term to expire on June 30,

2025. We thank them for their willingness to serve on this important commission.

      Brooke Steen, AOC Juvenile Justice Division Director, is appointed to the

Commission. We thank Jennifer Craun for her years of valuable service and commitment

to the Commission.